EXHIBIT 10.48
PRIVATE & CONFIDENTIAL
December 27, 2010
Russell Hammer
4478 Wellington Drive
Long Grove, IL 60047
Dear Russ:
On behalf of Orbitz Worldwide, Inc. (together with its subsidiaries,
collectively, the “Company”), I am pleased to confirm our offer to you of a
position on the Orbitz Worldwide Senior Leadership Team as Senior Vice
President, Chief Financial Officer, leading the finance organization and
reporting to Barney Harford, President and Chief Executive Officer. January 1,
2011 will be your start date, and your base salary will be $425,000 annually
with a bi-weekly pay rate of $16,346.16.
Cash Sign-on Bonus
You will receive a cash sign-on bonus of up to $531,000, less applicable taxes,
payable within thirty (30) days of your start date; provided, however, if you
voluntarily resign from your position or your employment is terminated by the
Company for “Cause” (as defined in this letter), you will be responsible for
repaying the gross amount of the sign-on bonus back to the Company on or prior
to your last day of employment with the Company in accordance with the following
schedule:

          Number of Years from Start Date you     Voluntarily Resign or are
terminated for Cause:   Sign-on Bonus Repayment Obligation:
1 year or less
    100 %
More than 1 year but less than 2 years
    50 %
2 years or more
    0 %

Notwithstanding the foregoing, upon a “Change in Control” (as defined in the
2007 Equity and Incentive Plan), the repayment obligation under this agreement
shall be null and void.
You are receiving this cash sign-on bonus in light of the possibility you may be
foregoing all or part of your 2010 Bonus from Crocs Incorporated (“Crocs”),
which you have informed us will be $531,000. Any 2010 Bonus amounts paid to you
by Crocs will be deducted from the cash sign-on bonus amount that the Company
pays you.
Equity Awards
In addition, effective on your first day of employment, you will receive a
sign-on equity award consisting of 200,000 restricted stock units and 200,000
stock options granted under the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan, subject, in each case, to approval of the Compensation Committee of the
Orbitz Worldwide, Inc. Board of Directors (the “Committee”) and the terms and/or
conditions of the grant established by the Compensation Committee. Each
restricted stock unit represents the right to receive one share of our common
stock (or cash equal to the fair market value of one share of our common stock)
on the applicable vesting date. Each stock option represents the right to
purchase one share of our common stock at the specified exercise price, which is
the fair market value (as defined in the plan) of

 



--------------------------------------------------------------------------------



 



Russell Hammer
December 27, 2010
Page 2
our common stock on the date the stock option is granted. The restricted stock
units will vest monthly over a four year period and stock options will vest
annually over a four year period and will be subject to such other terms and
conditions as are contained in the respective agreements evidencing the awards.
Perquisites
While you are employed by the Company, you will be entitled to Company-paid
perquisites such as financial planning assistance, and a parking space in or
near our offices located at 500 W. Madison Street, Chicago, IL, 60661.
Additionally, the Company will reimburse you for reasonable legal expenses not
exceeding $10,000, in connection with the negotiation of this agreement. All
perquisites will be paid on your behalf by the Company and will be included in
your W-2 taxable income on an annual basis subject to applicable withholdings,
which shall be your sole responsibility.
Bonus Plan
Beginning January 1, 2011, you will be eligible to participate in the Company’s
incentive bonus plan (currently, the Orbitz Worldwide, Inc. Performance-Based
Annual Incentive Plan, as amended from time to time) (the “Bonus Plan”),
provided that you are actively employed by and in good standing with the Company
on the payment date (except as otherwise provided under “Severance” below) and
subject to the other terms, conditions and eligibility requirements of the Bonus
Plan. Notwithstanding the foregoing, your target bonus for purposes of the Bonus
Plan will be no less than 75% of your eligible base salary for 2011 and 2012.
Payments under the Bonus Plan are determined based on your target bonus
percentage and eligible earnings at the beginning of the relevant plan period,
as well as the achievement of Company financial and strategic objectives,
individual performance and the discretion of the Committee, and are made subject
to such other terms, conditions and criteria as the Committee may determine in
its sole discretion.
Severance
Should your employment be involuntarily terminated by the Company other than for
“Cause” (as defined below) within two (2) years of the date of this letter, you
will be eligible to receive the following severance benefits:
     Termination without Cause:

  •   Lump sum cash payment equal to your annual base salary in effect on the
date of termination; and     •   Lump sum cash payment equal to the product of:
(i) your annual target bonus (in effect on the date of termination) and (ii) the
actual funding percentage, based on the achievement of Company financial and
strategic factors, used in calculating awards for executive officers under the
Bonus Plan for the year of termination, prorated based on the date of
termination, payable no later than when annual bonuses, if any, are paid to
executive officers of the Company; and     •   COBRA subsidy for the first
twelve (12) months following the month of termination; provided that such
benefits shall be taxable to you to the extent advisable under Section 105(h) of
the Internal Revenue Code of 1986, as amended (the “Code”).

Termination without Cause or resignation due to a “Constructive Termination” (as
defined below), within one (1) year following a Change in Control:

  •   Lump sum cash payment equal to your annual base salary in effect on the
date of termination; and

 



--------------------------------------------------------------------------------



 



Russell Hammer
December 27, 2010
Page 3

  •   Lump sum cash payment equal to your annual target bonus in effect on the
date of termination; and     •   Lump sum cash payment equal to your annual
target bonus in effect on the date of termination, prorated based on the date of
termination; and     •   COBRA subsidy for the first twelve (12) months
following the month of your termination; provided that such benefits shall be
taxable to you to the extent advisable under Section 105(h) of the Code.

To be entitled to the benefits under this agreement, you must agree to be bound
by the terms and conditions outlined herein, including all restrictions
applicable to you which includes the execution of a general release waiving all
claims against the Company, which release will be provided to you in sufficient
time to allow you to review and execute the release, and for any revocation
period to expire, so that such benefits (other than the COBRA subsidy) can be
paid to you by the short-term deferral deadline referred to in the following
paragraph. Following the completion of your second year of employment, you will
be subject to the terms and conditions of any executive Company severance policy
in place for its most senior officers (other than the CEO) at that time and not
by the above provisions of this letter pertaining to severance; except that for
purposes of any such severance policy the terms “Cause” and “Constructive
Termination” shall continue to have the meanings contained in this letter.
Notwithstanding anything to the contrary set forth herein, all payments and
benefits described in this agreement that are not otherwise exempt from
Section 409A of the Code (“Section 409A”) shall be fully paid no later than the
short-term deferral deadline set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary set forth
herein, in the event that any change to this agreement or any additional terms
are required to comply with Section 409A (or an exemption therefrom), you hereby
agree that the Company may make such change or incorporate such terms (by
reference or otherwise) without your consent; provided that you are promptly
notified of the adoption of any such change or additional terms, and, if you
object in writing to the adoption of any such change or additional terms, such
change or additional terms will not apply. To the extent (i) any payments to
which you become entitled under this agreement, or any agreement or plan
referenced herein, in connection with your termination of employment with the
Company constitute deferred compensation subject to Section 409A and (ii) you
are deemed at the time of such termination of employment to be a “specified”
employee under Section 409A, then such payment or payments shall not be made or
commence until the earlier of: (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in Treasury Regulations under Section 409A) with the Company and
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary, as applicable, in one lump sum. For purposes of this agreement, no
payment that is subject to (and not exempt from Section 409A) will be made to
you upon termination of your employment unless such termination constitutes a
“separation from service” within the meaning of Section 409A and
Section 1.409A-1(h) of the Treasury Regulations thereunder. The payments under
this letter are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations under Section 409A.
Cause
For purposes of this agreement, “Cause” shall mean: (A) your failure to
substantially perform your duties to the Company as determined by the Board of
Directors (other than as a result of total or partial incapacity due to
disability) for a period of ten (10) days following receipt of written notice
from the Company by you of such failure, provided that it is understood that
this clause (A) shall not apply if the

 



--------------------------------------------------------------------------------



 



Russell Hammer
December 27, 2010
Page 4
Company terminates your employment because of dissatisfaction with actions taken
by you in the good faith performance of your duties to the Company; (B) theft or
embezzlement of property of the Company or dishonesty in the performance of your
duties to the Company; (C) an act or acts on your part constituting (i) a felony
under the laws of the United States or any state thereof or (ii) a crime
involving moral turpitude; (D) your willful malfeasance or willful misconduct in
connection with your duties or any act or omission that is materially injurious
to the financial condition or business reputation of the Company; or (E) your
breach of the provisions of any non-compete, non-solicitation or confidentiality
agreements agreed to with the Company.
Constructive Termination
For purposes of this agreement, “Constructive Termination” shall be deemed to
have occurred upon (A) any material reduction in your base salary or target
bonus (excluding any change in value of equity incentives resulting solely from
a change in the value of the Company’s equity or a reduction affecting all
similarly situated executives) to the same extent; (B) the failure of the
Company to pay compensation or benefits when due; (C) the primary business
office for you being relocated by more than 50 miles; or (D) a material and
sustained diminution to your duties and responsibilities (as defined below);
provided that any of the events described in clauses (A)-(D) of this definition
shall constitute a Constructive Termination only if the Company fails to cure
such event within 30 days after receipt by the Company’s Board of Directors from
you of written notice of the event which constitutes a Constructive Termination;
provided, further, that a “Constructive Termination” shall cease to exist for an
event on the 60th day following the later of its occurrence or your knowledge of
such occurrence, unless you have given the Company written notice of such
occurrence prior to the 60th day.
Diminution of Duties and Responsibilities
For purposes of this agreement, a “Diminution of Duties and Responsibilities”
shall be deemed to have occurred upon (A) a significant diminution in the nature
or scope of your authority, title, function or duties and responsibilities from
your authority, title, function or duties and responsibilities in effect
immediately preceding any Change in Control; (B) any material breach of the
terms of this agreement by the Company; or (C) failure of any successor or
assignee to the Company to assume this agreement.
The Company expects that you will hold and maintain in strictest confidence the
terms and conditions of this agreement, and that you will not disclose the terms
and conditions contained herein to any person, group, media or other entity
(other than appropriate advisors, including legal and tax advisors), unless
legally compelled to do so. In addition, by signing this agreement, you hereby
acknowledge that this agreement sets forth the entire agreement between you and
the Company concerning the subject matter contained herein and supersedes any
and all prior agreements or understandings, whether written or oral. You also
represent and affirm that you do not have any non-competition, non-solicitation,
restrictive covenant or other similar agreement or contract (other than the
disclosed non-compete with Crocs) that will or may restrict or limit in any way
your ability to perform the duties of the position you have been offered with
the Company, and that the Company’s offer of employment is contingent upon this
representation by you. In addition, the Company requires that you comply with
any confidentiality obligations you have to your current and any former
employers.
Additionally, due to the nature of your position, you will have access to
certain proprietary and/or confidential information related to the affairs,
business, results of operations, accounting methods, practices and procedures,
potential acquisitions, financial condition, clients, customers and other
relationships of the Company. By signing below, you agree to comply with the
covenants contained in the 2007 Equity and Incentive Plan (attached) concerning
non-competition, non-solicitation, confidentiality and other matters, including
following the termination of your employment with the Company.

 



--------------------------------------------------------------------------------



 



Russell Hammer
December 27, 2010
Page 5
Per the Company’s standard policy, this agreement is not intended as, nor should
it be considered, an employment contract for a definite or indefinite period of
time. Employment with the Company is at will, and either you or the Company may
terminate your employment at any time, with or without cause.
Prior to beginning employment with Orbitz Worldwide, you will need to establish
your U.S. employment eligibility as well as your identity. Examples of proper
identification include a passport, or a valid driver’s license and social
security card; alternate acceptable documents are stated on the enclosed list.
You will need to bring this identification with you on your first day of
employment.
This agreement shall be governed by and construed in accordance with the laws of
the State of Illinois, without regard to conflicts of laws principles thereof.
Health and welfare benefits will begin on the first of the month following your
date of hire. You will also receive a brief tour of the facilities, and we will
obtain your signature indicating your agreement to comply with Orbitz
Worldwide’s core policies.
If these terms are acceptable to you, please sign this letter in the space
provided below and return a signed copy of it to me. Your signature below will
indicate your understanding and acceptance of the foregoing terms and your
obligations contained in the attached Addendum.
We are excited that you are joining our organization and look forward to having
you as part of the Orbitz Worldwide team. If there is anything further I can do
to assist you, please do not hesitate to contact me at 312-894-4850.
Regards,
-s- Paul E. Wolfe [c63174c6317402.gif]
Paul E. Wolfe
Group Vice President, Global Human Resources
Orbitz Worldwide
Accepted and agreed this 30th day of December, 2010:

                /s/ Russell Hammer       Russell Hammer           

 



--------------------------------------------------------------------------------



 



         

Addendum to Letter Agreement
Page | 6
1. Restrictive Covenants
     (a) Non-Competition
          (i) From the date hereof while employed by the Company and for a two
(2) year period following the date you cease to be employed by the Company (the
“Restricted Period”), irrespective of the cause, manner or time of any
termination, you shall not use your status with any Company to obtain loans,
goods or services from another organization on terms that would not be available
to you in the absence of your relationship to the Company .
          (ii) During the Restricted Period, you shall not make any statements
or perform any acts intended to advance the interests of any Competitors of the
Company or in any way injuring the interests of the Company and the Company
shall not make or authorize any person to make any statement that would in any
way injure the personal or business reputation or interests of you; provided
however, that, nothing herein shall preclude the Company or you from giving
truthful testimony under oath in response to a subpoena or other lawful process
or truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company from
disclosing the fact of any termination of your employment or the circumstances
for such a termination. For purposes of this agreement, the term “Competitor”
means any enterprise or business that you have knowledge is engaged in, or has
plans to engage in, at any time during the Restricted Period, any activity that
competes with the businesses conducted during or at the termination of your
employment, or then proposed to be conducted, by the Company in a manner that is
or would be material in relation to the businesses of the Company or the
prospects for the businesses of the Company (in each case, within 100 miles of
the Company’s United States, European or Asian headquarters). During the
Restricted Period, you, without prior express written approval by the Company’s
Board of Directors, shall not (A) engage in, or directly or indirectly (whether
for compensation or otherwise) manage, operate, or control, or join or
participate in the management, operation or control of a Competitor, in any
capacity (whether as an employee, officer, director, partner, consultant, agent,
advisor, or otherwise) or (B) develop, expand or promote, or assist in the
development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time after the end of the
Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. You acknowledge that the
Company’s businesses are conducted nationally and internationally and agree that
the provisions in the foregoing sentence shall operate throughout the United
States and the world (subject to the definition of “Competitor”).
          (iii) During the Restricted Period, you, without express prior written
approval from the Company’s Board of Directors, shall not solicit any members or
the then current Clients of the Company or any potential Clients of the Company
with who you have had dealings or learned confidential information within the
six (6) months prior to the date you cease to be employed by the Company for any
existing business of the Company or discuss with any employee of the Company
information or operations of any business intended to compete with the Company.
For purposes of this Section, the term “Clients” means suppliers and corporate
clients including but not limited to airlines, hotels and companies with
corporate accounts with the Company, but shall not include individual
“end-users” or ultimate individual consumers of the Company’s services.
          (iv) During the Restricted Period, you shall not interfere with the
employees or affairs of the Company or solicit or induce any person who is an
employee of the Company to terminate any relationship such person may have with
the Company, nor shall you during such period directly or indirectly engage,
employ or compensate, or cause or permit any Person with which you may be
affiliated, to engage, employ or compensate, any employee of the Company.
          (v) For the purposes of this agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity;

 



--------------------------------------------------------------------------------



 



Addendum to Letter Agreement
Page | 7
provided that ownership of less than 5% of any class of equity interest in a
publicly held company shall not be deemed a Proprietary Interest.
          (vi) From the date hereof while employed by the Company and
thereafter, you shall not make any disparaging or defamatory comments regarding
the Company or, after termination of the employment relationship with the
Company, make any comments concerning any aspect of the termination of the
relationship. Your obligations under this paragraph shall not apply to
disclosures required by applicable law, regulation or order of any court or
governmental agency.
          (vii) The period of time during which the provisions of this Section
shall be in effect shall be extended by the length of time during which you are
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
          (viii) You agree that the restrictions contained in this Section are
an essential element of the compensation you are granted hereunder and but for
your agreement to comply with such restrictions, the Company would not have
entered into this agreement.
          (ix) It is expressly understood and agreed that although you and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provisions of this agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     (b) Confidentiality
          (i) You will not at any time (whether during or after your employment
with the Company) (x) retain or use for the benefit, purposes or account of you
or any other Person; or (y) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the Company (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Company’s Board of Directors.
          (ii) “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
your breach of this covenant or any breach of other confidentiality obligations
by third parties; (ii) made legitimately available to you by a third party
without breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that you shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
          (iii) Except as required by law, you will not disclose to anyone,
other than your immediate family and legal or financial advisors, the existence
or contents of this agreement (unless this agreement shall be publicly available
as a result of a regulatory filing made by the Company); provided that you may
disclose to any prospective future employer the provisions of this Section
provided they agree to maintain the confidentiality of such terms.

 



--------------------------------------------------------------------------------



 



Addendum to Letter Agreement
Page | 8
          (iv) Upon termination of your employment with the Company for any
reason, you shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in your possession or control (including
any of the foregoing stored or located in your office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, except that you may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which you are or becomes aware.
     (c) Intellectual Property
          (i) If you have created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to your employment by the Company, that are relevant
to or implicated by such employment (“Prior Works”), you hereby grant the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.
          (ii) If you create, invent, design, develop, contribute to or improve
any Works, either alone or with third parties, at any time during your
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), you shall promptly and
fully disclose same to the Company and hereby irrevocably assign, transfer and
convey, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.
          (iii) You agree to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.
          (iv) You shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
your signature on any document for this purpose, then you hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
your agent and attorney in fact, to act for and in your behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.
          (v) You shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. You shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. You acknowledge that the Company may amend
any

 



--------------------------------------------------------------------------------



 



Addendum to Letter Agreement
Page | 9
such policies and guidelines from time to time, and that you remain at all times
bound by their most current version.
     (d) Specific Performance
     You acknowledge and agree that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of this Section would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Without limiting the generality of the
foregoing, neither party shall oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
Section 1.
     (e) Cooperation with Litigation
     You agree to cooperate with and make yourself readily available to the
Company and its General Counsel, as the Company may reasonably request, to
assist it in any matter regarding the Company and/or its affiliates,
subsidiaries, and their predecessors, including giving truthful testimony in any
litigation or potential litigation involving the Company and/or its affiliates,
subsidiaries, and their predecessors, over which you have knowledge or
information. The Company will reimburse you for any and all reasonable expenses
reasonably incurred in connection with such cooperation by you.
     (f) Survival
     The provisions of this Section 1 shall survive the termination of your
employment for any reason.
2. Miscellaneous
     (a) Governing Law This agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of laws principles thereof.
     (b) Amendments This agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.
     (c) No Waiver The failure of a party to insist upon strict adherence to any
term of this agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.
     (d) Severability In the event that any one or more of the provisions of
this agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this agreement shall not be affected thereby.
     (e) Assignment This agreement, and all of your rights and duties hereunder,
shall not be assignable or delegable by you. Any purported assignment or
delegation by you in violation of the foregoing shall be null and void ab initio
and of no force and effect. This agreement may be assigned by the Company to a
person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.
     (f) Set Off; No Mitigation The Company’s obligation to pay you the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by you to the Company. You
shall not be required to mitigate the amount of any payment provided for
pursuant to this agreement by seeking other employment, taking into account the
post-employment restrictive covenants set forth above.

 